Citation Nr: 0710618	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  02-19 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected residuals of a fracture of the 
right mid-clavicle.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1956 to 
September 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 RO rating decision.  

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  

The veteran testified before the undersigned Veterans Law 
Judge in a videoconference hearing from the RO in January 
2004.  

The Board remanded the issue on appeal in June 2004 for 
additional development of the record.  

In December 2005 the Board issued a decision denying the 
benefit claimed.  The veteran thereupon appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In October 2006, the Court issued an order 
that vacated the Board's decision and remanded the case back 
to the Board for actions in compliance with the Court's 
order.  

For the reasons expressed hereinbelow, the matter on appeal 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.  


REMAND

The Court's remand found that VA had failed to fully address 
why "staged ratings" were not appropriate and had also 
failed to fully address why alternative diagnostic codes were 
not for application.  

In regard to "staged ratings," the Court noted that the 
most recent VA examination in July 2004, on which the RO 
relied for its June 2005 Statement of the Case (SSOC) and on 
which the Board relied for its December 2005 decision, showed 
the service-connected disability to be essentially healed and 
current symptoms to be due to newly-diagnosed, nonservice-
connected adhesive capsulitis.  

The Court noted that there was no determination as to the 
date of onset of adhesive capsulitis, but that treatment 
records prior to the July 2004 diagnosis of adhesive 
capsulitis showed had shown pain, loss of motion and 
impingement syndrome.  The Court stated in this regard that 
VA must address the veteran's history of pain and loss of 
motion prior to July 2004 in making its determination in 
regard to "staged ratings."  

In the related matter of alternative diagnostic codes, the 
Court stated that VA had not provided adequate reasons why 
Diagnostic Code (DC) 5201 (limitation of motion of the arm) 
was not for application, given the veteran's medical history 
of pain and loss of motion prior to the diagnosis of adhesive 
capsulitis.  

As the questions posed by the Court's order have not been 
adjudicated by the RO as Agency of Original Jurisdiction, the 
Board finds it necessary to remand the appeal to the RO for 
actions in compliance with the Court's order.  

To ensure that all due process requirements are met, in 
addition to performing the actions stipulated in the Court's 
order, the RO should also give the veteran opportunity to 
present any additional information and/or evidence pertinent 
to the claim on appeal that is not already of record.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(Supp. 2006,) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of 
the one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  
 
The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent evidence not 
currently of record that pertains to the 
veteran's claim for increased rating for 
his service-connected thyroid disorder.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  

All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  

3.  The RO should also schedule the 
veteran for a VA examination in order to 
evaluate the current severity of the 
service-connected residuals of the 
fracture of the right mid-clavicle.  The 
claims folder should be made available to 
the examiner for review.  All indicated 
testing should be performed in this 
regard.  The examiner should identify and 
fully describe all disabling 
manifestations attributable to the 
service-connected disability picture.  

4.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should adjudicate the veteran's claim for 
service connection in light of all 
pertinent evidence and legal authority.  

In accordance with the Court's order, the 
RO's readjudication should consider 
entitlement to "staged rating" based on 
the complete medical record from the 
November 1999 effective date of service 
connection to the present.  

The RO should consider all applicable 
diagnostic codes, as well as the 
applicability of VA regulations regarding 
additional loss of function due to pain 
or weakness.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

5.  If the benefit sought on appeal is 
not granted, the RO should furnish to the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes citation to and 
discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them a reasonable opportunity 
to respond thereto.  

6.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The purpose 
of this REMAND is to afford due process; it is not the 
Board's intention to imply whether the benefits requested 
should be granted or denied.  

The veteran need take no action unless otherwise notified, 
but he may furnish additional evidence and/or argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  



